Citation Nr: 1143220	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and/or depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966, and had subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims of entitlement to service connection for PTSD, hearing loss and tinnitus.

The Board notes that the issue with regard to PTSD has been recharacterized to reflect the requirements of Clemons v. Shinseki, 23 Vet App 1 (2009).  As the record reflects psychiatric findings of anxiety and depression, in addition to PTSD, the Veteran's claim should be recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety and/or depression.   

The Board also notes that the Veteran requested a hearing in his substantive appeal dated September 2008.  The request for a hearing was withdrawn in a letter dated in April 2009.  Therefore, no additional action in this regard is required. 
See 38 C.F.R. § 20.704(e) (2011).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  When resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's tinnitus began in service.

2.  The Veteran's lay statements regarding an in-service stressor of fear of hostile military activity are consistent with the circumstances of his Vietnam service.

3.  A VA psychologist has diagnosed PTSD related to the Veteran's fear of hostile military activity.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 5103 (West 2002); 38 C.F.R. § 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

In view of the favorable decisions in this case, a detailed discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 (VCAA) compliance is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claims.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)).  In view of the Board's favorable decisions to grant service connection for tinnitus and PTSD, no prejudice will result to the Veteran by the Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


Tinnitus 

      Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the United States Court of Appeals for Veterans Claims' case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b) (2011).

Where a Veteran had active and continuous military service for 90 days or more and tinnitus (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

      Analysis 

The Veteran asserts that he has tinnitus due to active service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing ringing in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he suffers from current tinnitus. 

The Board finds that the second element of a claim for service connection has also been met.  The Veteran's service treatment records are negative for any complaints of, or treatment for, tinnitus.  However, the Veteran contends that he was exposed to noise in Vietnam. The Veteran's DD 214 and military personnel records reflect that he was a radio operator and served in Vietnam.  The Veteran also asserted in a January 2008 letter, that his duties also included being a driver for the 588th Combat Engineer Battalion.  The Veteran's exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service in Vietnam.  38 U.S.C.A. § 1154(a) (West 2002). 

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has been met.  The Veteran was afforded a VA examination in July 2007 and the examiner noted that the Veteran had a history of high risk noise exposure in service.  The examiner stated that the data supports bilateral high frequency impairment indicative of noise exposure with no evidence of post military noise.  As the Veteran has not shown evidence of post service noise exposure and in-service acoustic trauma has been conceded, the Board affords the Veteran the benefit of the doubt and finds that service connection for tinnitus is warranted.  

Acquired Psychiatric Disability, to include PTSD Anxiety and/or Depression

      Pertinent Law and Regulations

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.
 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

The law provides that when, after consideration of all evidence and material of record, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a Veteran's clam, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2011).

      Analysis 

The Veteran asserts that he is entitled to service connection for PTSD to include depression and anxiety due to fear of hostile military activity while the Veteran was in Vietnam.  A review of the evidence shows that the Veteran is entitled to service connection for PTSD.  As discussed above, as the claim has been recharacterized, all theories under psychiatric entitlement have been included, and the Veteran's grant of service connection encompasses anxiety and depression as symptoms/manifestations of his PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

While the Veteran's service treatment records are absent for any complaints or diagnosis of PTSD or a psychiatric disability, the Veteran is competent to report stressors in service.  Service personnel records establish that the Veteran served in Vietnam from October 1965 to February 1966 and that his principal duty was a radio operator with the 588th Engineer Battalion Headquarters Company.  His reported stressors include being present in Phu Loi between December 1965 and February 1966 when his base camp was hit by enemy rocket missile attacks, and that he came under enemy rifle fire while driving outside the Phu Loi base on approximately January 20, 1966.  

A CURR report confirmed that Phu Loi received mortar attacks in December 1966.  While the recorded attack was after the Veteran's period of service, his reported stressor of being shot at by enemy fire is consistent with service in Vietnam at the time the Veteran was serving.  

Furthermore, the Veteran received a VA psychiatric consultation in January 2006.  The Veteran reported being exposed to hostile incoming fire from small arms, rockets and mortars.  The examiner noted that the Veteran witnessed, experienced, or was confronted with an event or events that involved actual or threatened death or serious injury and the Veteran responded with intense fear.  She stated that based on the Veteran's military experience, psychosocial history and presentation the Veteran meets the criteria for PTSD.  

VA outpatient treatment psychology progress notes, including dated in August 2007, establish that the Veteran's PTSD symptoms include anxiety and depression.  

Therefore, because the Veteran has been diagnosed as having PTSD, which is linked to his fear of hostile military activity, and resolving all doubt in the Veteran's favor, the Board finds that the evidence of record is sufficient to support a finding of service connection for PTSD, with anxiety and depression.  Accordingly, the Veteran's claim for service connection for PTSD, with anxiety and depression, is granted. 


ORDER

Entitlement to service connection for PTSD, with anxiety and depression is granted.

Entitlement to service connection for tinnitus is granted.  


REMAND

With regard to the Veteran's claim for service connection for bilateral hearing loss, the evidence as it currently stands is inadequate.  The Veteran was afforded a VA examination in July 2007 which revealed current hearing loss "disability" for VA purposes, consistent with 38 C.F.R. § 3.385 (2011).  However, the examiner reported that the Veteran's discharge examination in February 1966 revealed thresholds of zero decibels at all frequencies.  As service department findings prior to October 31, 1967 may be presumed to be provided in American Standards Associates (ASA) units, conversion to International Standards Organization (ISO) units was required.  The examiner stated that the data did not support a claim for hearing loss on the basis that lack of variability and demonstration of better hearing on his discharge implies validity of low probability.  The examiner noted the presence of bilateral high frequency impairment indicative of noise exposure with no evidence of post military noise.  The examiner concluded that "unless information dictates otherwise, the separation hearing examination does not support claims for hearing loss  . . .  ."  

Initially, the Board notes that the VA examiner's negative nexus opinion as to any relationship between the Veteran's current hearing loss and service is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this regard, the Board notes that when the audiometric findings on the February 1966 examination for separation from service are converted from ASA units to ISO units, the threshold levels, in decibels, are 15, 10, 10, 10 and 5, at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, for each ear.  This is in contrast to the VA examiner's assertion that the Veteran's discharge examination revealed thresholds of zero decibels at all frequencies, and demonstration of better hearing, when compared to audiometric findings on examination for entrance to service.

Second, the Board notes that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.

The Board also notes that the most recent VA medical records are from 2007.  VA should attempt to obtain all records from 2007 to present, not already associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for hearing loss since service and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each private treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records from 2007 to present.

2.  Thereafter, refer the Veteran's claims folder to the July 2007 VA examiner or, if he is unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  In reviewing the audiometric findings on separation examination in February 1966, the findings must be converted from ASA units to ISO units.  

The examiner should note that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, and the VA has conceded his exposure to loud noises in service.  It should also be noted that the audiometric findings reported on VA examination in July 2007 meet the requirements of hearing loss "disability" for VA purposes consistent with 38 C.F.R. § 3.385.

The examiner should then state an opinion as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss disability that is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss, and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that the Veteran's current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the actual claims file, must be made available to the examiner for review.

4. Thereafter, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit 
sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an 
appropriate opportunity to respond.  Thereafter, the case 
should be returned to the Board, as warranted. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


